CONFIDENTIAL TREATMENT REQUESTED BY COMMUNITY CHOICE FINANCIAL INC.
—CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE COMMISSION

 

Exhibit 10.39

 

FIRST AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AND MODIFICATION OF PROMISSORY NOTE

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
MODIFICATION OF PROMISSORY NOTE (this “Amendment”) dated as of JULY 19, 2017
(the “Amendment Date”), is by and between IVY FUNDING NINE, LLC, a Texas limited
liability company (together with its successors and assigns, “Lender”) and CCFI
FUNDING II, LLC, an Ohio limited liability company (“Debtor”).

 

RECITALS

 

WHEREAS, Lender and Debtor entered into that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of APRIL 25, 2017 (as amended, modified or
restated from time to time, the “Agreement”) pursuant to which Lender agreed to
make the Credit Facility available to Debtor on the terms and conditions set
forth therein; and

 

WHEREAS, in connection with the Agreement, Debtor executed and delivered to
Lender that certain PROMISSORY NOTE dated as of APRIL 25, 2017 in the principal
amount of FIFTY-FIVE MILLION AND NO/100 DOLLARS ($55,000,000.00) (the
“Notational Amount”), payable to the order of Lender (as amended, modified or
restated from time to time, the “Note”);

 

WHEREAS, the Debtor has fully drawn on the Credit Facility; and

 

WHEREAS, the parties desire to amend the Agreement and modify the Note pursuant
to the terms and conditions set forth herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.            Definitions.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby. The definition of “PRA Concentration Limit” set
forth in Section 1 of the Agreement is hereby amended in its entirety to read as
follows:

 

 “PRA Concentration Limit” means [***].

 

2.            Amendment to Consumer Loan Value Certificate.  Exhibit A of the
Agreement is hereby amended to replace [***].

 

3.            Increase of Credit Facility and Notational Amount; Additional
Draws.  (a) The maximum amount of the Credit Facility is hereby increased to
SIXTY MILLION AND NO/100 DOLLARS ($60,000,000.00).  All references in the Note
and Agreement to the sum “FIFTY-FIVE MILLION AND NO/100 AND NO/100 DOLLARS
($55,000,000.00)” and “55,000,000.00” are hereby replaced with “SIXTY MILLION
AND NO/100 DOLLARS ($60,000,000.00)” and “$60,000,000.00” respectively.

 

(b)  On or prior to JULY 31, 2017, pursuant to Debtor’s written request, so long
as no Material Adverse Effect shall have occurred and no Default or Event of
Default shall exist and neither a Level 1 Trigger nor Consumer Loan Value
Deficiency shall have occurred and be continuing either immediately before, or
would occur immediately after, giving effect to the such advance, Lender shall
lend Debtor the additional sum of FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00) or such lesser amount as requested by Debtor.

 

4.            Conditions Precedent.  The obligations of Lender under this
Amendment shall be subject to the condition precedent that Debtor shall have
executed and delivered to Lender this Amendment and such other documents and
instruments incidental and appropriate to the transaction provided for herein as
Lender or its counsel may reasonably request.  [***] of the amount of such
advance, which origination fee shall be due and payable on or before the date
such funds are advanced

 

[***] CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION



 

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND

MODIFICATION OF PROMISSORY NOTE - PAGE 1

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC

 

--------------------------------------------------------------------------------

 



 

5.            Payment of Fees and Expenses.  Debtor agrees to pay all reasonable
attorneys’ fees of Lender in connection with the drafting and execution of this
Amendment.

 

6.            Ratifications.  Except as expressly modified and superseded by
this Amendment, the Loan Documents are ratified and confirmed and continue in
full force and effect.  The Loan Documents, as modified by this Amendment,
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.  Without limiting the generality of the foregoing, Debtor
hereby ratifies and confirms that all liens heretofore granted to Lender by
Debtor were intended to, do and continue to secure the full payment and
performance of the Indebtedness.  Debtor agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file and record such additional
assignments, security agreements, modifications or agreements to any of the
foregoing, and such other agreements, documents and instruments as Lender may
reasonably request in order to perfect and protect those liens and preserve and
protect the rights of Lender in respect of all present and future
Collateral.  The terms, conditions and provisions of the Loan Documents (as the
same may have been amended, modified or restated from time to time) are
incorporated herein by reference, the same as if stated verbatim herein.

 

7.            Representations, Warranties and Confirmations.  Debtor hereby
represents and warrants to Lender that (a) this Amendment and any other Loan
Documents to be delivered under this Amendment (if any) have been duly executed
and delivered by Debtor, are valid and binding upon Debtor and are enforceable
against Debtor in accordance with their terms, except as limited by any
applicable bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and except to the extent
specific remedies may generally be limited by equitable principles, (b) no
action of, or filing with, any governmental authority is required to authorize,
or is otherwise required in connection with, the execution, delivery and
performance by Debtor of this Amendment or any other Loan Document to be
delivered under this Amendment, (c) the execution, delivery and performance by
Debtor of this Amendment and any other Loan Documents to be delivered under this
Amendment do not require the consent of any other person and do not and will not
constitute a violation of any laws, agreements or understandings to which Debtor
is a party or by which Debtor is bound, (d) no Default or Event of Default
exists is continuing, and (e) no Material Adverse Effect shall have occurred.

 

8.            Release.  Debtor hereby acknowledges and agrees that there are no
defenses, counterclaims, offsets, cross-complaints, claims or demands of any
kind or nature whatsoever to or against Lender or the terms and provisions of or
the obligations of Debtor under the Loan Documents and the other agreements,
instruments and documents evidencing, securing, governing, guaranteeing or
pertaining thereto, and that Debtor has no right to seek affirmative relief or
damages of any kind or nature from Lender.  To the extent any such defenses,
counterclaims, offsets, cross-complaints, claims, demands or rights exist,
Debtor hereby waives, and hereby knowingly and voluntarily releases and forever
discharges Lender and its predecessors, officers, directors, agents, attorneys,
employees, successors and assigns, from all possible claims, demands, actions,
causes of action, defenses, counterclaims, offsets, cross-complaints, damages,
costs, expenses and liabilities whatsoever, whether known or unknown, such
waiver and release being with full knowledge and understanding of the
circumstances and effects of such waiver and release and after having consulted
legal counsel with respect thereto.

 

9.            Multiple Counterparts.  This Amendment may be executed in a number
of identical separate counterparts, each of which for all purposes is to be
deemed an original, but all of which shall constitute, collectively, one
agreement.  Signature pages to this Amendment may be detached from multiple
separate counterparts and attached to the same document and a telecopy or other
facsimile of any such executed signature page shall be valid as an original.

 

10.          Reference to Agreement.  Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof containing a
reference to the Agreement shall mean and refer to the Agreement as amended
hereby.

 

11.          Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

12.          Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

13.          Notices.  All notices or other communications required or permitted
to be given pursuant to this Amendment or the other Loan Documents (unless
otherwise expressly stated therein) shall be in writing and shall be considered
as properly given if: (a) mailed by first class United States mail, postage
prepaid, registered or certified with return receipt requested; (b) by
delivering same in person to the intended addressee; or (c) by delivery to an
independent third party commercial delivery service for same day or next day

 

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND

MODIFICATION OF PROMISSORY NOTE - PAGE 2

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC

 

--------------------------------------------------------------------------------

 



delivery and providing for evidence of receipt at the office of the intended
addressee.  Notice so mailed shall be effective upon its deposit with the United
States Postal Service or any successor thereto; notice sent by such a commercial
delivery service shall be effective upon delivery to such commercial delivery
service; notice given by personal delivery shall be effective only if and when
received by the addressee; and notice given by other means shall be effective
only if and when received at the office or designated place or machine of the
intended addressee. For purposes of notice, the addresses of the parties shall
be as set forth herein; provided, however, that either party shall have the
right to change its address for notice hereunder to any other location within
the continental United States by the giving notice to the other party in the
manner set forth herein.

 

14.          Construction; Venue; Service of Process.  THE LOAN DOCUMENTS HAVE
BEEN EXECUTED AND DELIVERED IN THE STATE OF NEW YORK, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND SHALL BE
PERFORMABLE BY THE PARTIES HERETO IN THE COUNTY IN GEORGIA WHERE LENDER’S
ADDRESS SET FORTH ON LENDER’S SIGNATURE PAGE HEREOF IS LOCATED (THE “VENUE
SITE”).  ANY ACTION OR PROCEEDING AGAINST DEBTOR UNDER OR IN CONNECTION WITH ANY
OF THE LOAN DOCUMENTS MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT WITHIN THE
VENUE SITE.  DEBTOR HEREBY IRREVOCABLY (A) SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS, AND (B) WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.  DEBTOR AGREES THAT
SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED OR DETERMINED IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT.  NOTHING IN ANY OF THE OTHER LOAN DOCUMENTS SHALL
AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR SHALL LIMIT THE RIGHT OF LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST
DEBTOR OR WITH RESPECT TO ANY OF ITS PROPERTY IN COURTS IN OTHER
JURISDICTIONS.  ANY ACTION OR PROCEEDING BY DEBTOR AGAINST LENDER SHALL BE
BROUGHT ONLY IN A COURT LOCATED IN THE VENUE SITE.

 

15.          Survival.  All representations and warranties made in this
Amendment or in any document, statement, or certificate furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment,
and no investigation by Lender or any closing shall affect the representations
and warranties or the right of Lender to rely upon them.

 

16.          Construction.  Debtor and Lender acknowledge that they had the
opportunity to consult with legal counsel of its own choice and has been
afforded an opportunity to review this Amendment and the other Loan Documents
with its legal counsel of its own choice and that this Amendment and the other
Loan Documents shall be construed as if jointly drafted by Debtor and Lender.

 

17.          Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default if such action is taken or such condition
exists.

 

18.          WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, DEBTOR AND LENDER HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF
ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

19.          Patriot Act Notice.  Lender hereby notifies Debtor that pursuant to
the requirements of Section 326 of the USA Patriot Act of 2001, 31 U.S.C. § 5318
(the “Act”), it is required to obtain, verify and record information that
identifies Debtor, which information includes the name and address of Debtor and
other information that will allow Lender to identify Debtor in accordance with
the Act.  In addition, Debtor agrees to: (a) ensure that no Person who owns a
controlling interest in or otherwise controls Debtor or any Subsidiary of Debtor
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the OFAC, the Department of the
Treasury or included in any Executive Order; (b) not to use or permit the use of
proceeds of the

 

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND

MODIFICATION OF PROMISSORY NOTE - PAGE 3

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC

 

--------------------------------------------------------------------------------

 



Loan to violate any of the foreign asset control regulations of the OFAC or any
enabling statute or Executive Order relating thereto; and (c) comply, or cause
its Subsidiaries to comply, with the applicable laws.

 

20.          Notice of Final Agreement.  It is the intention of Debtor and
Lender that the following NOTICE OF FINAL AGREEMENT be incorporated by reference
into each of the Loan Documents (as the same may be amended, modified or
restated from time to time).  Debtor and Lender warrant and represent that the
entire agreement made and existing by or among Debtor and Lender with respect to
the Loan is and shall be contained within the Loan Documents, and that no
agreements or promises exist or shall exist by or among, Debtor  and Lender that
are not reflected in the Loan Documents.  By execution and delivery of this
Amendment, Debtor acknowledges that Debtor has received a copy of this NOTICE OF
FINAL AGREEMENT.

 

--------------------------------------------------------------------------------

 

NOTICE OF FINAL AGREEMENT

 

THE AMENDMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED BY THIS AMENDMENT
REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND AMONG THE
PARTIES.

 

--------------------------------------------------------------------------------





 

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND

MODIFICATION OF PROMISSORY NOTE - PAGE 4

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC

 

--------------------------------------------------------------------------------

 



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 





 

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND

MODIFICATION OF PROMISSORY NOTE - PAGE 5

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Amendment Date.

 

 

 

 

 

LENDER:

    

ADDRESS:

 

 

 

IVY FUNDING NINE, LLC

 

22 W. Bryan Street, Suite 208

 

 

Savannah, GA 31401

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

DEBTOR:

 

ADDRESS:

 

 

 

CCFI FUNDING II, LLC

 

6785 Bobcat Way, Suite 200

 

 

Dublin, OH 43016

By:

 

 

 

Name:

Michael Durbin

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

 

 

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND

MODIFICATION OF PROMISSORY NOTE - PAGE 6

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC

 

--------------------------------------------------------------------------------